Mr. David Fuqua, Attorney at Law Hilburn, Calhoun, Harper, Pruniski  Calhoun, Ltd. Post Office Box 5551 North Little Rock, AR  72119
Dear Mr. Fuqua:
This is in response to your request for our review of a Restated Intergovernmental Cooperation Agreement ("Agreement"), pursuant to A.C.A. 25-20-101, et seq.
Our review indicates that the Agreement is in proper form and compatible with the laws of this state.  The Agreement is, therefore, hereby approved.
The Agreement must, of course, be filed with the county clerk and the Secretary of State prior to its entry into force, in accordance with A.C.A. 25-20-105(a).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.